Citation Nr: 1445897	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-36 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to November 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which-in pertinent part, denied a TDIU. 

The Veteran indicated on his September 2010 Substantive Appeal (VA Form 9) that he requested a Board Hearing.  In a May 2012 statement (VA Form 21-4138), however, he withdrew his request for a hearing.  See 38 C.F.R. § 20.702 (2013).

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The Board provided a copy of the claims file to the Veteran's attorney in July 2014.  The Board placed the case in abeyance for 30 days to await any written submission the attorney may have desired to submit.  No brief or other submission has been received.  Hence, the Board decides the case.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his service-connected disabilities render him unable to maintain substantially gainful employment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notification and assistance duties pursuant to 38 U.S.C.A. §§  5103 and 5103A (West 2002 and Supp. 2013.  Given the disposition of the claim below, discussion of how those duties have been met in this case are not required.  The Board notes that the Veteran was provided with notice in March 2008 addressing how effective dates are assigned.

Applicable Legal Standards

In order to establish entitlement to a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected-disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  For the purpose of determining whether the above threshold percentages have been met, disabilities affecting a single body system will be considered one disability.



Analysis

VA received the Veteran's formal claim (VA Form 21-8940) for a TDIU in March 2008.  Prior to this, VA received a claim for an increased rating in February 2007.
 
A June 2009 rating decision reflects service connection as being in effect for a low back disability, rated at 40 percent; right ankle sprain residuals, rated at 20 percent; left knee arthritis, rated at 10 percent; and, left 3rd finger fracture residuals, rated as noncompensable.  The Veteran's total combined rating was 60 percent as of that rating decision.  As the service-connected disorders all affect the same body system, namely the orthopedic system, they count as one disability, and hence the schedular requirements for a TDIU have been met.  See 38 C.F.R. § 4.16(a).  

The evidence of record shows the Veteran has not worked full time since 1999.  His occupation was truck driver.  He was in receipt of Social Security disability benefits when VA received his claim.  In light of the fact that there are significant differences in the definition of disability under the SSA and VA systems, SSA determinations are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  On the other hand, there are also significant similarities between the two systems.  Consequently, the Board must provide the basis for disagreeing with or not accepting a finding of disability by a SSA ALJ.  Id.

The records related to the award of Social Security benefits are not available.  Nonetheless, the Board notes the Veteran also has other disabilities which are not service connected.  They include diabetes mellitus, hepatitis C virus, and hypertension, all of which SSA considered.  SSA also considers a claimant's age, which is not part of the VA criteria.  Hence, the fact the SSA determined the Veteran is unable to work does not decide the issue for the Board.

The salient features of the medical evidence of record is that all of the reports of all examinations conducted in 2008 reflect that the examiners opined the Veteran exerted poor effort, and that the objective findings on clinical examination were not consistent with the Veteran's subjective complaints.  The April 2008 hand examination report reflects the Veteran complained that locking of his finger made it near-impossible for him to hold objects, and that it was so painful he had hit people when they squeezed it.  When told by the examiner that the examination would entail palpation of the finger, the Veteran told the examiner that he might hit the examiner if the examiner squeezed the finger hard enough.

Although the examiner noted ranges of motion of the individual digits, the examiner noted he could not assess whether the Veteran's fingers touched the proximal transverse crease or test the Veteran's capacity for pushing, pulling, and twisting because of the Veteran's lack of cooperation.  The examiner opined the examination yielded unreliable/inconsistent results.  The Veteran claimed he could not make a fist with his left hand.  As noted, the examiners opined the Veteran exerted poor effort, and that the objective findings on clinical examination were not consistent with the Veteran's subjective complaints.  Nonetheless, the examiner opined the Veteran's left finger disability did not preclude him from performing physical or sedentary employment.

The April 2008 spine examination report reflects that results similar to those of the hand portion.  The Veteran reported he could not sit for prolonged periods due to pain.  He also told the examiner that he knew what he could and could not do; and, he would not do any activity that might increase his back pain.  He reported further that twisting or rotating movements increased his back pain.  The Veteran complained that he needed help getting bathed and dressed.  His medication included Oxycodone and Acetaminophen.

The examination report reflects the Veteran refused to complete the lumbar spine part of the examination, as he complained he was in too much pain.  The examiner report also reflects that the examiner was unable to complete the detailed neurological examination due to the Veteran's lack of cooperation.  The examiner deemed the examination results unreliable.  The examiner also opined the Veteran's complaints were out of proportion to the findings that were observable.  Physical examination revealed no muscle spasms, and there was no evidence of muscle atrophy or abnormal muscle tone on examination.  Lumbar spine X-rays were read as normal.

The examiner opined the Veteran's primary occupational impact due to his low back disability were decreased mobility, dexterity, and problems with lifting and carrying objects.  Hence, he opined the Veteran's impairment was consistent with the ability to perform light duty or sedentary employment.

The Veteran's left knee and left ankle were examined in January 2009.  The Veteran reported the necessity of frequent use of a cane to assist with ambulation. He also made use of a brace.  He reported he was unable to stand for more than a few minutes, and he had to elevate the leg during flares.

Physical examination revealed no tenderness, crepitus, grinding, patellar abnormality, or instability.  Range of motion testing revealed motion of 10 to 80 degrees, with onset of pain at 11 degrees.  The examiner noted the Veteran complained he was unable to push extension beyond 10 degrees due to pain.  The examiner opined, however, that the Veteran's complaints appeared out of proportion to the objective examination findings, and that the Veteran exerted poor effort during the examination.

The ankle portion of the examination report reflects the Veteran reported he was able to stand for 15 to 30 minutes, and he could only walk for a few yards.  As with the other examinations, the examiner opined the Veteran exerted poor effort, and his complaints were out of proportion to the objective findings, which were tenderness but no instability.  In light of the objective findings the examiner deemed valid, the examiner opined the Veteran's right ankle disorder did not preclude sedentary employment.

The February 2010 spine examination report reflects the Veteran reported constant stiffness and pain that radiated to the left lower extremity.  Weight bearing aggravated his symptoms, and he reported he could not walk or stand for more than a few minutes.  Physical examination revealed no focal spasm or weakness, but there was tenderness over the lumbar spine in the midline posteriorly.  The Veteran used a cane to help with ambulation.  Thoracolumbar spine motion was significantly limited with pain on forward flexion and all other spheres.  There were no sensory deficits in the lower extremities, and motor strength was normal.  Deep tendon reflexes were hyper.  The examiner did not comment on the quality of the Veteran's effort during the examination or opine on the Veteran's occupational impairment.

The Veteran's hand and knee were examined again in July 2010.  As was the case with the February 2010 spine examination, the did not comment on the quality of the Veteran's effort during the examination or opine on the Veteran's occupational impairment.

An October 2011 knee examination report reflects the Veteran reported he was unable to sit, stand, or walk for more than a few yards; and, that he was declared disabled by the Social Security Administration due to type 2 diabetes mellitus.  The examiner opined the Veteran exerted poor effort during the examination, and that the examination yielded unreliable or inconsistent results.

A March 2013 rating decision reflects that, as a result of a compensable rating awarded for the left 3rd finger, and a separate rating for limitation of motion on extension for the left knee, the Veteran's total combined rating for his service-connected disabilities was 70 percent, as of June 2, 2011.  

The March 2013 examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examination report reflects the Veteran reported that since the February 2010 examination, he had more difficulty getting out of bed, which improved as he moved around a little; and he also had more difficulty standing and walking.  He was more comfortable sitting, though he could sit comfortably in a chair for only 30 to 40 minutes; then, he had to move for five to six minutes before he could sit again.

Physical examination revealed pain on palpation of the bilateral lumbar spine muscles and muscle spasm severe enough to cause an abnormal gait.  Neurological examination revealed normal sensation and normal motor strength in the lower extremities, and no evidence of muscle atrophy.  Deep tendon reflexes were diminished at 1+ at the knees and ankles.  Straight leg raising was negative bilaterally.  Thoracolumbar spine motion on forward flexion was 0 to 50 degrees, with objective evidence of pain at 40 degrees.  The Veteran was unable to perform repetitive-use testing due to pain.

As for the Veteran's left knee, he reported more pain on weight bearing since the 2010 examination.  The examiner noted pain on examination and limitation of motion of 0 to 100 degrees.  Normal is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  The examination report reflects the Veteran was unable to perform repetitive-use testing.

The examiner noted clinical experience as a neurologist, and review of the Veteran's medical records and relevant medical literature.  The examiner opined that there was at least a 50-percent probability that the Veteran's service-connected low back and left knee disabilities precluded even gainful sedentary employment.

The Board acknowledges the examiner's assessment and opinion.  First, the Board fully agrees with the examiner that the Veteran's disabilities his ability to gainfully perform his previous work as a truck driver.  The medical evidence of record amply shows his disabilities are significantly aggravated by prolonged sitting.  The Board also reasonably infers that his previous work probably entailed some degree of lifting as well as climbing in and out of the truck.

The Board also takes note of the extent of the objective findings on clinical examination of the low back and left knee.  They clearly reflect the Veteran cooperated at the examination, as his thoracolumbar spine motion on forward flexion was slightly more than half of normal, 38 C.F.R. § 4.71a, Plate V, and his left knee motion was 40 degrees less than normal.  Further, the examiner did note any negative comment on the quality of the Veteran's effort.

In light of the above, the Board notes the Veteran's inability to sit for prolonged periods, the need for him to get up frequently and move around; and, his need to lay prone for periods of time.  Of additional significance, the examiner noted the Veteran's constant left knee pain impacted the Veteran's concentration.  The outpatient records note the Veteran's chronic low back and left knee pain.  Thus, the Board finds the preponderance of the evidence supports a finding that the performance of sedentary employment is precluded, at least to an extent to where it would be substantially gainful.  38 C.F.R. § 4.16.


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


